Exhibit 10.1

Execution Version

MERGER SUPPORT AGREEMENT

This MERGER SUPPORT AGREEMENT, dated as of October 29, 2017 (this “Agreement”),
is made and entered into by and among Vistra Energy Corp., a Delaware
corporation (“Mavericks”), and Terawatt Holdings, LP, a Delaware limited
partnership (the “Stockholder” and, together with Mavericks, the “Parties”).

RECITALS

WHEREAS, concurrently with the execution and delivery of this Agreement,
Mavericks and Dynegy Inc., a Delaware corporation (“Rockets”), are entering into
an Agreement and Plan of Merger, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”);

WHEREAS, as of the date hereof, the Stockholder Beneficially Owns 19,541,152
shares of Rockets Common Stock (the “Existing Shares”); and

WHEREAS, as a material condition and inducement to Mavericks’ willingness to
enter into the Merger Agreement, the Stockholder has agreed to enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged,
intending to be legally bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

Section 1.1    Defined Terms. As used in this Agreement, the following terms
have the following meanings:

“Beneficially Own” means, with respect to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act as in effect on the date hereof. Similar terms such as “Beneficial
Ownership” and “Beneficial Owner” have the corresponding meanings. For the
avoidance of doubt, Mavericks shall not be deemed to be the Beneficial Owner of
any Rockets Common Stock by virtue of this Agreement or the Merger Agreement.

“Calpine Agreement” means that certain Agreement, dated as of September 5, 2017,
by and between Calpine Corporation and the Stockholder, as in effect as of the
date of this Agreement.

“Covered Rockets Shares” means, with respect to the Stockholder, (a) any
Existing Shares Beneficially Owned or owned of record by the Stockholder or its
affiliates and (b) any Rockets Securities (as defined below) of which the
Stockholder or its affiliates has record or Beneficial Ownership after the date
hereof.



--------------------------------------------------------------------------------

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of February 7, 2017, by and between Rockets and the Stockholder, as amended
by Amendment No. 1 thereto, dated as of September 5, 2017, as in effect as of
the date of this Agreement.

Section 1.2    Interpretations. Each capitalized term used but not defined in
this Agreement has the meaning given to it in the Merger Agreement as in effect
on the date hereof. When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any Law defined or referred to herein
means such statute as from time to time amended, modified or supplemented,
including by succession of comparable successor statutes. References in this
Agreement to specific Laws or to specific provisions of Laws shall include all
rules and regulations promulgated thereunder. The word “extent” and the phrase
“to the extent” shall mean the degree to which a subject or other thing extends
and not simply “if.” Except as expressly set forth in this Agreement, when
calculating the period of time before which, within which or after which any act
is to be done or step taken pursuant to this Agreement, (a) the date that is the
reference date in calculating such period shall be excluded and (b) if the last
day of such period is not a Business Day, the period in question shall end on
the next succeeding Business Day. All references in this Agreement to a number
of days are to such number of calendar days unless Business Days are specified.
References to a Person are also to its permitted successors and assigns.

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

Section 2.1    Agreement to Vote.

(a)     The Stockholder is bound by, and will comply with, the Investor Rights
Agreement. To the extent the Stockholder has discretion to take any of the
following actions pursuant to the terms of the Investor Rights Agreement and the
Calpine Agreement, the Stockholder hereby irrevocably and unconditionally agrees
that, from and after the date hereof, (x) at the Rockets Stockholders Meeting
and at any other meeting of the Rockets Stockholders to vote upon the Merger
Agreement, the Merger or any Rockets Acquisition Proposal, however called, in
each case, including any adjournment or postponement thereof, and (y) in
connection with any written consent of the Rockets Stockholders with respect of
the matter set forth in Section 2.1(a)(x) (the meetings or written consent
described in clauses (x) and (y) being a “Stockholder Approval Event”), the
Stockholder shall, in each case to the fullest extent that the Covered Rockets
Shares Beneficially Owned or owned of record by the Stockholder or its
affiliates at the time of the applicable Stockholder Approval Event are entitled
to vote thereon or consent thereto:

(i)    appear at each such meeting or otherwise cause the Stockholder’s Covered
Rockets Shares Beneficially Owned or owned of record by the

 

2



--------------------------------------------------------------------------------

Stockholder or its affiliates at the time of the applicable Stockholder Approval
Event to be counted as present thereat for purposes of calculating a quorum; and

(ii)    vote (or cause to be voted), in person or by proxy, or if applicable
deliver (or cause to be delivered) a written consent covering, all of the
Stockholder’s Covered Rockets Shares Beneficially Owned or owned of record by
the Stockholder or its affiliates at the time of the applicable Stockholder
Approval Event:

(1)    in favor of the adoption of the Merger Agreement;

(2)    in favor of any proposal to adjourn a meeting of the Rockets Stockholders
to solicit additional proxies in favor of the adoption of the Merger Agreement;
and

(3)     against any Rockets Acquisition Proposal.

(b)    Any vote required to be cast or consent required to be executed pursuant
to this Section 2.1 shall be cast or executed in accordance with the applicable
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining whether a quorum is present (if applicable) and for purposes of
recording the results of the vote or consent.

Section 2.2    Grant of Irrevocable Proxy. The Stockholder hereby irrevocably
appoints as its proxy and attorney-in-fact Mavericks, and any other Person
designated by Mavericks in writing (collectively, the “Grantees”), each of them
individually, with full power of substitution and resubstitution, to the fullest
extent of the Stockholder’s rights with respect to the Covered Rockets Shares
Beneficially Owned or owned of record by the Stockholder or its affiliates at
the time of the applicable Stockholder Approval Event, effective as of the date
hereof and continuing until the termination of this Agreement (the “Voting
Period”), to vote (or execute written consents, if applicable) with respect to
the Covered Rockets Shares Beneficially Owned or owned of record by the
Stockholder or its affiliates at the time of the applicable Stockholder Approval
Event as required pursuant to Section 2.1, in each case, solely in the event of
a failure by the Stockholder to act in accordance with Section 2.1. The proxy
granted by the Stockholder under this Agreement shall be irrevocable during the
Voting Period and shall be deemed to be coupled with an interest sufficient in
law to support an irrevocable proxy. The Stockholder (a) will take such further
action or execute such other instruments as may be reasonably necessary to
effectuate the intent of such proxy and this Section 2.2 and (b) hereby revokes
any proxy previously granted by the Stockholder with respect to any Covered
Rockets Shares. The power of attorney granted by the Stockholder under this
Section 2.2 is a durable power of attorney and shall survive the bankruptcy or
dissolution of the Stockholder. Other than as provided in this Section 2.2, the
Stockholder shall not directly or indirectly grant any Person any proxy
(revocable or irrevocable), power of attorney or other authorization with
respect to any of the Stockholder’s Covered Rockets Shares. For Covered Rockets
Shares as to which the Stockholder or its affiliates is the Beneficial Owner but
not the holder of record, the Stockholder shall use its

 

3



--------------------------------------------------------------------------------

reasonable best efforts to cause any holder of record of such Covered Rockets
Shares to grant to the Grantees a proxy to the same effect as that described in
this Section 2.2. Mavericks may terminate this proxy with respect to the
Stockholder at any time at its sole election by written notice provided to the
Stockholder.

ARTICLE III

OTHER COVENANTS

Section 3.1    Support. The Stockholder shall, and shall cause its Affiliates
(other than Rockets and its Subsidiaries), to (a) supply and provide all
information to Rockets or any Governmental Entity, as reasonably requested by
Rockets or any Governmental Entity, regarding the Stockholder and its Affiliates
(other than Rockets and its Subsidiaries) in connection with any necessary
applications, registrations and filings with any Governmental Entity in
connection with the Merger (“Merger Filings”) and (b) review the information
regarding the Stockholder and its Affiliates (other than Rockets and its
Subsidiaries) in any draft Merger Filings, as reasonably requested by Rockets.

Section 3.2    No Solicitation.

(a)    The Stockholder shall, and shall cause its Affiliates (other than Rockets
and its Subsidiaries) to, and shall use reasonable best efforts to cause its and
their respective Representatives to, immediately cease and terminate any and all
solicitations, discussions or negotiations existing as of the date hereof
between the Stockholder, such Affiliates or such Representatives, on the one
hand, and Rockets and its Affiliates (other than the Stockholder) or
Representatives or any Third Party (or its Representatives), on the other hand,
in connection with or in response to, or that would be reasonably likely to lead
to, a Rockets Acquisition Proposal or any inquiry, proposal or indication of
interest with respect thereto. From and after the date hereof, the Stockholder
shall not, and the Stockholder shall cause its Affiliates (other than Rockets
and its Subsidiaries) not to, and shall use its reasonable best efforts to cause
its and their Representatives not to (and shall not authorize or give permission
to its and their respective Representatives to), directly or indirectly
(i) solicit, initiate, seek or knowingly encourage or facilitate the making,
submission or announcement of, or make, submit or announce, any inquiry,
discussion, request, offer or proposal that constitutes, or would reasonably be
expected to lead to, a Rockets Acquisition Proposal, (ii) (A) furnish any
non-public information regarding Rockets or any of its Subsidiaries to, or
afford access to the properties, books and records of Rockets or any of its
Subsidiaries to, any Third Party, or (B) request or seek from Rockets or any of
its Subsidiaries any such access, in the case of each of clauses (A) and (B), in
connection with or in response to, or that would be reasonably likely to lead
to, a Rockets Acquisition Proposal or any inquiry, proposal or indication of
interest with respect thereto, (iii) engage or participate in any discussions or
negotiations with Rockets or any Third Party with respect to, or that would be
reasonably likely to lead to, any Rockets Acquisition Proposal or any inquiry,
proposal or indication of interest with respect thereto, or (iv) adopt or
approve, or enter into any letter of intent, agreement in principle, memorandum
of understanding, term sheet, merger agreement, acquisition agreement, option
agreement or any other agreement or instrument providing for or relating to any
Rockets Acquisition Proposal or any inquiry, proposal or indication of interest
with respect thereto.

 

4



--------------------------------------------------------------------------------

Section 3.3    Litigation. The Stockholder agrees not to, and to cause each of
its Affiliates (other than Rockets and its Subsidiaries) not to, commence, join
in, or knowingly facilitate, assist or encourage, and agrees to take all actions
necessary to opt out of any class in any class action with respect to, any Claim
against Mavericks, Rockets or any of their respective directors or officers
related to the Merger Agreement or the Merger, including any Claim
(a) challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement or the Merger Agreement or (b) alleging a breach of
any fiduciary duty of any Person in connection with the evaluation, negotiation
or entry into the Merger Agreement; provided, however, that notwithstanding the
foregoing, the Stockholder shall be entitled to share in any monetary judgments
finally determined to be owed with respect to any such Claim generally to all
stockholders of Rockets (whether as a result of a final judgment or a settlement
among the applicable parties to such Claim).

Section 3.4    Stock Dividends, Distributions, etc. In the event of a stock
split, reverse stock split, stock dividend or distribution, or any change in
Rockets Common Stock by reason of any recapitalization, combination,
reclassification, exchange of shares or similar transaction, the terms “Existing
Shares” and “Covered Rockets Shares” shall be deemed to refer to and include all
such stock dividends and distributions and any Rockets Securities into which or
for which any or all of such shares may be changed or exchanged or which are
received in such transaction.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1    Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to Mavericks as follows:

(a)    Qualification and Organization. The Stockholder is duly organized,
validly existing and in good standing under the Laws of the state of its
incorporation, formation or organization, as applicable. The Stockholder has all
requisite entity power and authority to own, lease and operate its properties
and assets and to carry on its business as presently conducted, except where the
failure to have such power and authority would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
Stockholder’s ability to perform and comply with its covenants and agreements
under this Agreement. The Stockholder is qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the ownership, leasing
or operation of its assets or properties or conduct of its business requires
such qualification, except where the failure to be so qualified or in good
standing would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Stockholder’s ability to perform and
comply with its covenants and agreements under this Agreement.

(b)    Authority Relative to this Agreement; No Violation.

(i)    The Stockholder has all requisite entity power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the

 

5



--------------------------------------------------------------------------------

transactions contemplated hereby have been duly and validly authorized by the
governing body of the Stockholder and no other entity proceedings on the part of
the Stockholder are necessary to authorize the consummation of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder and, assuming this Agreement constitutes the legal,
valid and binding agreement of Mavericks, constitutes the legal, valid and
binding agreement of the Stockholder, enforceable against the Stockholder in
accordance with its terms, subject to the Enforceability Exceptions.

(ii)    No authorization, consent, order, license, permit or approval of, or
registration, declaration, notice or filing with, any Governmental Entity is
necessary, under applicable Law, for the consummation by the Stockholder of the
transactions contemplated by this Agreement.

(iii)    The execution and delivery by the Stockholder of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions hereof will not, (1) (A) except for the Investor Rights Agreement
and the Calpine Agreement, result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation, acceleration or put right of any material obligation
or to the loss of a material benefit under any contract or agreement to which
the Stockholder is a party or (B) result in the creation of any Liens upon any
of the properties or assets of the Stockholder, (2) conflict with or result in
any violation of any provision of the certificate of incorporation or bylaws or
other equivalent organizational document, in each case as amended or restated,
of the Stockholder or (3) conflict with or violate any applicable Law, other
than, in the case of clauses (1) and (3), any such violation, conflict, default,
termination, cancellation, acceleration, right, loss or Lien that would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Stockholder’s ability to perform and comply with its
covenants and agreements under this Agreement.

(c)    Ownership of Shares. The Stockholder Beneficially Owns as of the date
hereof the Existing Shares, free and clear of any Liens and free of any other
limitation or restriction (including any limitation or restriction on the right
to vote, sell, transfer or otherwise dispose of the Existing Shares) other than
this Agreement, the Investors Rights Agreement, the Calpine Agreement and any
limitations or restrictions imposed under applicable securities Laws. The
Existing Shares constitute all of the shares of Rockets Common Stock, and all of
the Covered Rockets Shares, Beneficially Owned as of the date hereof by the
Stockholder.

(d)     Investigation; Litigation. To the actual knowledge of the Stockholder,
(i) there is no investigation or review pending or threatened by any
Governmental Entity, (ii) there are no Claims pending or threatened by or before
any Governmental Entity, arbitrator or arbitration panel against the Stockholder
or any of its properties or assets and (iii) there are no Orders of any
Governmental Entity, arbitrator or arbitration panel outstanding binding on the
Stockholder or any of its respective properties or assets, in each case, that
would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Stockholder’s ability to perform and comply with
its covenants and agreements under this Agreement.

 

6



--------------------------------------------------------------------------------

(e)    Merger Agreement. The Stockholder understands and acknowledges that
Mavericks is entering into the Merger Agreement in reliance upon, and Mavericks
would not enter into the Merger Agreement without, the Stockholder’s execution
and delivery of this Agreement.

Section 4.2    Representations and Warranties of Mavericks. Mavericks hereby
represents and warrants to the Stockholder as follows:

(a)    Qualification and Incorporation. Mavericks is duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware. Mavericks
has all requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted,
except where the failure to have such power and authority would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on Mavericks’ ability to perform and comply with its covenants and agreements
under this Agreement. Mavericks is qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the ownership, leasing
or operation of its assets or properties or conduct of its business requires
such qualification, except where the failure to be so qualified or in good
standing would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Mavericks’ ability to perform and comply
with its covenants and agreements under this Agreement.

(b)    Authority Relative to this Agreement; No Violation.

(i)    Mavericks has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
board of directors of Mavericks and no other corporate proceedings on the part
of Mavericks are necessary to authorize the consummation of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Mavericks and, assuming this Agreement constitutes the legal, valid
and binding agreement of the Stockholder, constitutes the legal, valid and
binding agreement of Mavericks, enforceable against Mavericks in accordance with
its terms, subject to the Enforceability Exceptions.

(ii)    Except as contemplated by the Merger Agreement, no authorization,
consent, order, license, permit or approval of, or registration, declaration,
notice or filing with, any Governmental Entity is necessary, under applicable
Law, for the consummation by Mavericks of the transactions contemplated by this
Agreement.

(iii)    The execution and delivery by Mavericks of this Agreement do not, and
the consummation of the transactions contemplated hereby and compliance with the
provisions hereof will not, (1) (A) result in any violation of, or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation, acceleration or put right of any material obligation
or to the

 

7



--------------------------------------------------------------------------------

loss of a material benefit under any contract or agreement to which Mavericks is
a party or (B) result in the creation of any Liens upon any of the properties or
assets of Mavericks, (2) conflict with or result in any violation of any
provision of the certificate of incorporation or bylaws, in each case as amended
or restated, of Mavericks or (3) conflict with or violate any applicable Law,
other than, in the case of clauses (1) and (3), any such violation, conflict,
default, termination, cancellation, acceleration, right, loss or Lien that would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Mavericks’ ability to perform and comply with its covenants
and agreements under this Agreement.

ARTICLE V

TERMINATION

Section 5.1    Termination. This Agreement shall terminate upon the earliest to
occur of (a) a Rockets Change of Recommendation, (b) the termination of the
Merger Agreement in accordance with its terms and (c) the Effective Time. In
addition, upon a Rockets Change of Recommendation, the provisions of Article II
of this Agreement (including, without limitation, the obligations of the
Stockholder contemplated thereby) shall not apply for so long as such Rockets
Change of Recommendation shall remain in effect (and, for the avoidance of
doubt, any proxy granted under Section 2.2 of this Agreement or otherwise
hereunder shall automatically be deemed revoked); provided, however, that if the
Rockets Board withdraws such Rockets Change of Recommendation and recommends
that the Rockets Stockholders adopt the Merger Agreement (a “Renewed
Recommendation”) the provisions of Article II (including, for the avoidance of
doubt, the proxy granted pursuant to Section 2.2) shall be automatically
reinstated, for so long as such Renewed Recommendation remains in effect. In the
event of any such termination of this Agreement, the obligations of the Parties
under this Agreement shall terminate and there shall be no liability on the part
of any Party with respect to this Agreement; provided, however, that (x) this
Article V and Article VI shall survive any such termination and each remain in
full force and effect and (y) no Party shall be relieved or released from any
liability or damages arising from a material and intentional breach of any
provision of this Agreement arising prior to such termination; provided further,
that in no event shall any Party be responsible to the other Party hereto for
any special, punitive, exemplary, incidental, consequential or indirect damages,
lost profits or losses calculated by reference to any multiple of earnings or
earnings before interest, tax, depreciation or amortization (or any other
valuation methodology), whether based on contract, tort, strict liability, other
Law or otherwise.

ARTICLE VI

MISCELLANEOUS

Section 6.1    No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Mavericks any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Rockets Shares. Except as otherwise
provided in this Agreement, all rights, ownership and economic benefits of and
relating to the Covered Rockets Shares shall remain vested in and belong to the
Stockholder, and Mavericks shall have no authority to direct the Stockholder in
the voting or disposition of any of the Covered Rockets Shares.

 

8



--------------------------------------------------------------------------------

Section 6.2    Amendment; Waiver. Any provision of this Agreement may be amended
or waived, if, and only if, such amendment or waiver is in writing and signed,
in the case of an amendment, by the Parties or, in the case of a waiver, by the
Party against whom the waiver is to be effective.

Section 6.3    Entire Agreement; Counterparts. This Agreement (including the
exhibit hereto) constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter hereof and thereof. This
Agreement may be executed in two (2) or more counterparts (including by
facsimile or .pdf format), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered (by telecopy or otherwise) to the other
Parties.

Section 6.4    Governing Law. This Agreement, and all Claims or causes of action
(whether in contract or in tort or otherwise, or whether at law (including at
common law or by statute) or in equity) that may be based on, arise out of or
relate to this Agreement or the negotiation, execution, performance,
consummation or subject matter of this Agreement, shall be governed by and
construed in accordance with the internal substantive laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

Section 6.5    Jurisdiction; Specific Enforcement.

(a)    The Parties agree that irreparable damage, for which monetary damages,
even if available, would not be an adequate remedy, would occur in the event
that any of the provisions of this Agreement were not performed, or were
threatened to be not performed, in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that, prior to the valid
termination of this Agreement in accordance with Article V, and in addition to
any other remedy that may be available to it, including monetary damages, each
Party shall be entitled to an injunction or injunctions, or other equitable
remedies, to prevent breaches, or threatened breaches, of this Agreement and to
enforce specifically the terms and provisions of this Agreement, in any court
referred to in Section 6.5(b), without proof of actual damages (and each Party
hereby waives any requirement for securing the posting of any bond in connection
with such remedy). The Parties further agree that no Party shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 6.5, and each
Party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

(b)    All Claims arising from, under or in connection with this Agreement shall
be raised to and exclusively determined by the Delaware Court of Chancery or, if
the Delaware Court of Chancery lacks subject matter jurisdiction, the Superior
Court of the State of Delaware (Complex Commercial Division) or, if jurisdiction
is vested exclusively in the U.S. federal courts, the United States District
Court for the District of Delaware, and any appellate court from any thereof.
Each Party hereby irrevocably submits with regard to any such Claim for

 

9



--------------------------------------------------------------------------------

itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of such courts and agrees that it will not bring any Claim
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than such courts. Each Party hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any Claim with respect to this Agreement, (i) any claim that it
is not personally subject to the jurisdiction of such courts for any reason
other than the failure to serve in accordance with this Section 6.5, (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (A) any Claim brought in such
court is brought in an inconvenient forum, (B) the venue of such Claim is
improper or (C) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Each Party agrees that (1) service of all
process, including the summons and complaints, in any action or proceeding with
respect to this Agreement may be made by registered or certified mail, return
receipt requested, to such Party at its address set forth in Section 6.7, and
(2) any service pursuant to clause (1) above is sufficient to confer personal
jurisdiction over such Party in such action or proceeding and otherwise
constitutes effective and binding service in every respect.

Section 6.6    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CLAIM WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY CLAIM OR CAUSE OF ACTION (WHETHER IN CONTRACT OR IN
TORT OR OTHERWISE, OR WHETHER AT LAW (INCLUDING AT COMMON LAW OR BY STATUTE) OR
IN EQUITY) THAT MAY BE BASED ON, ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION, PERFORMANCE, CONSUMMATION OR SUBJECT MATTER OF THIS
AGREEMENT. EACH PARTY HEREBY ACKNOWLEDGES AND CERTIFIES (I) THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) IT MAKES THIS WAIVER
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 6.6.

 

10



--------------------------------------------------------------------------------

Section 6.7    Notices. Any notice required to be given hereunder shall be
sufficient if in writing and shall be deemed given (a) when delivered personally
by hand (with written confirmation of receipt by other than automatic means,
whether electronic or otherwise), (b) when sent by email or (c) one (1) Business
Day after the day sent by an internationally recognized overnight courier (with
written confirmation of receipt), in each case, at the following addresses and
email addresses:

To Mavericks:

Vistra Energy Corp.

6555 Sierra Drive

Irving, Texas 75039

Attention:    Stephanie Zapata Moore

                    Executive Vice President and General Counsel

Email:         stephanie.moore@vistraenergy.com

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:     David Lieberman

Email:          dlieberman@stblaw.com

with a copy to:

Simpson Thacher & Bartlett LLP

600 Travis Street

Houston, Texas 77002

Attention:     M. Breen Haire

Email:          breen.haire@stblaw.com

if to the Stockholder:

Terawatt Holdings, LP

c/o Energy Capital Partners, LLC

51 John F. Kennedy Parkway, Suite 200

Short Hills, NJ 07078

Email:           asinger@ecpartners.com

Attention:     Andrew D. Singer

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Email:           david.kurzweil@lw.com

Attention:     David Kurzweil

 

11



--------------------------------------------------------------------------------

or to such other address as any Party shall specify by written notice so given.
Any Party may notify any other Party of any changes to the address or any of the
other details specified in this Section 6.7; provided, however, that such
notification shall only be effective on the date specified in such notice or
five (5) Business Days after the notice is given, whichever is later. Rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the notice
as of the date of such rejection, refusal or inability to deliver.

Section 6.8    Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
Parties without the prior written consent of the other Parties. Subject to the
preceding sentence, this Agreement shall be binding on and shall inure to the
benefit of the Parties and their respective successors and assigns.

Section 6.9    Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

Section 6.10    Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the Parties only and shall be given no
substantive or interpretive effect whatsoever.

Section 6.11    No Third-Party Beneficiaries. Each of the Parties agree that
(a) their respective representations, warranties, covenants and agreements set
forth herein are solely for the benefit of the other Parties, in accordance with
and subject to the terms of this Agreement, and (b) this Agreement is not
intended to, and does not, confer upon any Person other than the Parties any
rights or remedies hereunder, including the right to rely upon the
representations and warranties set forth herein.

Section 6.12    Construction. Each of the Parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of authorship of any of the
provisions of this Agreement.

Section 6.13    Expenses. Whether or not the Merger is consummated, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring or required to incur
such expenses.

Section 6.14    Stockholder Capacity. The Stockholder is executing and entering
into this Agreement solely in the Stockholder’s capacity as a Rockets
Stockholder, and not in the Stockholder’s capacity as a director, officer,
employee, agent or consultant of Rockets. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of
Rockets in the taking of any actions (or failure to act) in his or her capacity

 

12



--------------------------------------------------------------------------------

as a director or officer of Rockets, or in the exercise of his or her fiduciary
duties as a director or officer of Rockets, or prevent or be construed to create
any obligation on the part of any director or officer of Rockets from taking any
action in his or her capacity as such director or officer, and no action taken
in any such capacity as an officer or director of Rockets shall be deemed to
constitute a breach of this Agreement.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, all as of the
date first written above.

 

VISTRA ENERGY CORP. By:  

/s/ Curtis A. Morgan

Name:   Curtis A. Morgan Title:   President and Chief Executive Officer

 

[SIGNATURE PAGE TO MERGER SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

TERAWATT HOLDINGS, LP By:   Terawatt Holdings GP, LLC, its general partner By:  

/s/ Tyler Reeder

Name:   Tyler Reeder Title:   President By:  

/s/ Andrew D. Singer

Name:   Andrew D. Singer Title:   Secretary and General Counsel

 

[SIGNATURE PAGE TO MERGER SUPPORT AGREEMENT]